DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-11, 16, 17, 19-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Isabelle et al. (Pub. No. US 2012/0076311) (hereinafter .

	As per claims 1 and 24, Isabelle teaches outputting an audio signal, detecting ambient noise, comparing a sound pressure level of the audio signal with a sound pressure level of the ambient noise (i.e. signal-to noise-ratio), automatically adjusting the sound pressure level of the audio signal based, at least in part, on the comparison to generate an adjusted audio signal, and outputting the adjusted audio signal (see paragraphs [0004]-[0007], [0038] and Fig. 7).
	Isabelle fails to explicitly teach boosting sound pressure level for both low frequencies and high frequencies of the audio signal and boosting the sound pressure level more for the low frequencies of the audio signal as compared to the high frequencies of the audio signal.
	Dyrlund teaches implementing a first gain G1 or other value indicative of the sound pressure level of the modulated signal in a first frequency band F1 or at selected frequency or frequencies and a second gain G2 or other value indicative of the sound pressure level of the modulated signal in a second frequency band F2 or at selected frequency or frequencies (see paragraphs [0033]-[0034]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Dyrlund’s teaching into Isabelle’s invention because it would boost the lower frequencies and the higher frequencies with different gains.  Therefore, more comfortable acoustic signal would be presented to the user’s ears.
	

	Alperovich teaches automatically controlling the volume level of an audio signal transmitted to or received by a phone within a telecommunications network by obtaining measurements of a background noise signal, obtaining a preferred volume level corresponding to the measurement of a background noise signal, and automatically adjusting the volume level of the audio signal to the preferred volume level (see col. 2, lines 5-14, which includes the claimed limitation “continuously automatically adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise based at least in part, on the comparison”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alperovich’s teaching into Isabelle’s invention because it would continuously enhance the audio signal of the user to overcome the ambient noise.  Therefore, clearer audio signal would be received by the user.
	
	As per claim 2, Isabelle further teaches that after outputting the adjusted audio signal, re-detecting the ambient noise; comparing a sound pressure level of the adjusted audio signal and a sound pressure level of the re-detected ambient noise, further adjusting the sound pressure level of the adjusted audio signal based, at least in part, on the comparison of the sound pressure level of the adjusted audio signal and the sound pressure level of the re-detected ambient noise to generate a further adjusted audio 
	As per claim 3, the combination of Isabelle and Dyrlund teaches the system as stated above. Isabelle further teaches that adjusting the sound pressure level of the audio signal comprises: adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise by at least a sound pressure threshold amount (see paragraph [0035]).
Isabelle fails to explicitly teach continuously adjusting the sound pressure level of the audio signal until the sound pressure level of the adjusted audio signal is greater than the sound pressure level of the detected ambient noise based at least in part, on the comparison.
Alperovich teaches automatically controlling the volume level of an audio signal transmitted to or received by a phone within a telecommunications network by obtaining measurements of a background noise signal, obtaining a preferred volume level corresponding to the measurement of a background noise signal, and automatically adjusting the volume level of the audio signal to the preferred volume level (see col. 2, lines 5-14, which includes the claimed limitation “continuously automatically adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise based at least in part, on the comparison”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alperovich’s teaching into Isabelle’s invention because it would continuously enhance the audio signal of the user to overcome the ambient noise.  Therefore, clearer audio signal would be received by the user. 

	As per claim 7, Isabelle further teaches	that a microphone on the wearable audio device is configured to detect the ambient noise, and wherein the microphone is further configured for detecting speech of a user wearing the wearable audio device (i.e. in-ear component) (see paragraphs [0009], [0028], and Fig. 1).
As per claims 8 and 9, Isabelle further teaches that the microphone is located in an acoustic null (i.e. spatially diffuse noise) of a speaker (i.e. outlet section, item 15) configured to output the adjusted audio signal (see paragraph [0025] and Fig. 1).

As per claim 5, while Isabelle further teaches that “The signal-to-noise level estimate, SNR(2), is applied by target gain computation circuitry 508 to a gain curve to determine a target gain adjustment, GTGT. The target gain adjustment, GTGT, is applied by the gain adjustment circuitry 502 in combination with the user-selected gain (i.e., by adding the decibel gain values) to the inbound audio signals, SR, to produce system-gain -adjusted audio signals, SSGA, which are then outputted to an ear of the headset user. The resulting signal to noise level, after application of both gain values, is essentially SNR(3)=SNR(2)+ GTGT. Generally, the resulting SNR(3) is maintained above a minimum level (e.g., -2 dB) at low signal-to -noise levels (e.g., until about SNR(2)=-12 dB), and makes a relatively smooth transition such that and at high signal-to-noise levels, SNR(3)approaches the SNR(2)” (see paragraph [0035]), Isabelle fails to explicitly teach determining the absolute value of the difference between the sound pressure level of the audio signal and the sound pressure level of the detected ambient noise is greater than a first sound pressure threshold amount.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine 
Isabelle fails to explicitly teach continuously adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise.
	Alperovich teaches automatically controlling the volume level of an audio signal transmitted to or received by a phone within a telecommunications network by obtaining measurements of a background noise signal, obtaining a preferred volume level corresponding to the measurement of a background noise signal, and automatically adjusting the volume level of the audio signal to the preferred volume level (see col. 2, lines 5-14, which includes the claimed limitation “continuously automatically adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise based at least in part, on the comparison”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alperovich’s teaching into Isabelle’s invention because it would continuously enhance the audio signal of the user to overcome the ambient noise.  Therefore, clearer audio signal would be received by the user.

 
As per claim 6, Isabelle further teaches adjusting the sound pressure level of the audio signal comprises: adjusting the sound pressure level of the audio signal until the sound pressure level of the adjusted audio signal exceeds the sound pressure level of the detected ambient noise by more than a second sound pressure threshold amount, wherein the first and second sound pressure threshold amounts are different (see paragraphs [0031] and [0035], GUSER  and GTGT).
Isabelle fails to explicitly teach continuously adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise (emphasis underlined).
	Alperovich teaches automatically controlling the volume level of an audio signal transmitted to or received by a phone within a telecommunications network by obtaining measurements of a background noise signal, obtaining a preferred volume level corresponding to the measurement of a background noise signal, and automatically adjusting the volume level of the audio signal to the preferred volume level (see col. 2, lines 5-14, which includes the claimed limitation “continuously automatically adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise based at least in part, on the comparison”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alperovich’s teaching into Isabelle’s invention because it would continuously enhance the audio signal of the user to overcome the ambient noise.  Therefore, clearer audio signal would be received by the user.


As per claims 10 and 25, Isabelle teaches a speaker configured to output an audio signal (Fig. 1, Item 15); a microphone configured to detect ambient noise; and a processor configured to adjust a sound pressure level of the audio signal based, at least in part, on the detected ambient noise to generate an adjusted audio signal, wherein the speaker is further configured to output the adjusted audio signal (see paragraphs [0004]-[0007], [0038] and Fig. 7).
Isabelle fails to explicitly teach boosting sound pressure level for both lower frequencies and higher frequencies of the audio signal and boosting the sound pressure level more for the lowe frequencies of the audio signal as compared to the higher frequencies of the audio signal.
	Dyrlund teaches implementing a first gain G1 or other value indicative of the sound pressure level of the modulated signal in a first frequency band F1 or at selected frequency or frequencies and a second gain G2 or other value indicative of the sound pressure level of the modulated signal in a second frequency band F2 or at selected frequency or frequencies (see paragraphs [0033]-[0034]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Dyrlund’s teaching into Isabelle’s invention because it would boost the lower frequencies and the higher frequencies with different gains.  Therefore, more comfortable acoustic signal would be presented to the user’s ears.  
While Isabelle further teaches that “The signal-to-noise level estimate, SNR(2), is applied by target gain computation circuitry 508 to a gain curve to determine a target gain adjustment, GTGT. The target gain adjustment, GTGT, is applied by the gain adjustment circuitry 502 in combination with the user-selected gain (i.e., by adding the decibel gain values) to the inbound audio signals, SR, to produce system-gain-adjusted audio signals, SSGA, which are then outputted to an ear of the headset user. The resulting signal to noise level, after application of both gain values, is essentially SNR(3)=SNR(2)+ GTGT. Generally, the resulting SNR(3) is maintained above a minimum level (e.g., -2 dB) at low signal-to -noise levels (e.g., until about SNR(2)=-12 dB), and makes a relatively smooth transition such that and at high signal-to-noise levels, SNR(3)approaches the SNR(2)” (see paragraph [0035]).
Isabelle fails to explicitly teach continuously adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise.
	Alperovich teaches automatically controlling the volume level of an audio signal transmitted to or received by a phone within a telecommunications network by obtaining measurements of a background noise signal, obtaining a preferred volume level corresponding to the measurement of a background noise signal, and automatically adjusting the volume level of the audio signal to the preferred volume level (see col. 2, lines 5-14, which includes the claimed limitation “continuously automatically adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise based at least in part, on the comparison”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alperovich’s teaching into Isabelle’s invention because it would continuously enhance the audio signal of the user to overcome the ambient noise.  Therefore, clearer audio signal would be received by the user.

As per claim 11, Isabelle further teaches that the microphone is further configured for detecting speech of a user wearing the wearable audio device (i.e. in-ear component) (see paragraphs [0009], [0028], and Fig. 1).
As per claims 16 and 17, Isabelle further teaches that after outputting the adjusted audio signal: the microphone is configured to re-detect the ambient noise; and the processor is configured to: compare the sound pressure level of the adjusted audio signal and a sound pressure level of the re-detected ambient noise and further adjust the sound pressure level of the adjusted audio signal based, at least in part, on the comparison to generate a further adjusted audio signal and wherein the speaker is configured to output the further adjusted audio signal (see paragraphs [0031] and [0033]-[0035]).
While Isabelle further teaches that “The signal-to-noise level estimate, SNR(2), is applied by target gain computation circuitry 508 to a gain curve to determine a target gain adjustment, GTGT. The target gain adjustment, GTGT, is applied by the gain adjustment circuitry 502 in combination with the user-selected gain (i.e., by adding the decibel gain values) to the inbound audio signals, SR, to produce system-gain-adjusted audio signals, SSGA, which are then outputted to an ear of the headset user. The resulting signal to noise level, after application of both gain values, is essentially SNR(3)=SNR(2)+ GTGT. Generally, the resulting SNR(3) is maintained above a minimum level (e.g., -2 dB) at low signal-to -noise levels (e.g., until about SNR(2)=-12 dB), and makes a relatively smooth transition such that and at high signal-to-noise levels, SNR(3)approaches the SNR(2)” (see paragraph [0035]), Isabelle fails to explicitly teach that difference between a sound pressure level of the further adjusted audio signal and the sound pressure level of the re-detected ambient noise is greater or less than or equal to the sound pressure threshold amount.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the difference between the sound pressure level of the audio signal and the sound pressure level of the detected ambient noise from the SNR, since it only requires elementary algebraic manipulations of the SNR to determine the difference between the audio signal and the noise signal and determine by how much the sound pressure level of the audio signal needs to be adjusted to fulfill the threshold requirement.  Therefore, more comfortable acoustic signal would be presented to the user’s ears.
	As per claim 19, Isabelle further teaches increasing or decreasing the sound pressure level of the audio signal until the sound pressure level of the adjusted audio signal exceeds the sound pressure level of the detected ambient noise by a sound pressure threshold amount (see paragraph [0031], “increasing gain to maintain at least a minimum SNR”).
As per claims 20 and 26, Isabelle teaches outputting an audio signal, detecting ambient noise and outputting the adjusted audio signal (see paragraphs [0004]-[0007], [0038] and Fig. 7). 
While Isabelle further teaches that “applying the user-selected gain, GUSER, the signal-to-noise ratio is SNR(1)” (see paragraph [0031]) and  “The signal-to-noise level estimate, SNR(2), is applied by target gain computation circuitry 508 to a gain curve to determine a target gain adjustment, GTGT. The target gain adjustment, GTGT, is applied by the gain adjustment circuitry 502 in combination with the user-selected gain (i.e., by adding the decibel gain values) to the inbound audio signals, SR, to produce system-gain -adjusted audio signals, SSGA, which are then outputted to an ear of the headset user. The resulting signal to noise level, after application of both gain values, is essentially SNR(3)=SNR(2)+ GTGT. Generally, the resulting SNR(3) is maintained above a minimum level (e.g., -2 dB) at low signal-to -noise levels (e.g., until about SNR(2)=-12 dB), and makes a relatively smooth transition such that and at high signal-to-noise levels, SNR(3)approaches the SNR(2)” (see paragraph [0035]), Isabelle fails to explicitly teach determining the absolute value of the difference between the sound pressure level of the audio signal and the sound pressure level of the detected ambient noise is greater than a first sound pressure threshold amount.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the absolute value of the difference between the sound pressure level of the audio signal and the sound pressure level of the detected ambient noise from the SNR, since it only requires elementary algebraic manipulations of the SNR to determine the difference between the audio signal and the noise signal and determine by how much the sound pressure level of the audio signal needs to be adjusted to fulfill the threshold requirement.  Therefore, more comfortable acoustic signal would be presented to the user’s ears.  
Isabelle further teaches increasing or decreasing the sound pressure level of the audio signal to generate an adjusted audio signal (see paragraph [0031], “increasing gain to maintain at least a minimum SNR”), wherein a sound pressure level of the adjusted audio signal exceeds the sound pressure level of the detected ambient noise by more than a second sound pressure threshold amount; and outputting the adjusted audio signal (see paragraph [0035], GTGT).
continuously increasing or decreasing the sound pressure level of the audio signal to generate an adjusted audio signal (emphasis underlined).
	Alperovich teaches automatically controlling the volume level of an audio signal transmitted to or received by a phone within a telecommunications network by obtaining measurements of a background noise signal, obtaining a preferred volume level corresponding to the measurement of a background noise signal, and automatically adjusting the volume level of the audio signal to the preferred volume level (see col. 2, lines 5-14, which includes the claimed limitation “continuously automatically adjusting the sound pressure level of the audio signal to be greater than the sound pressure level of the detected ambient noise based at least in part, on the comparison”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alperovich’s teaching into Isabelle’s invention because it would continuously enhance the audio signal of the user to overcome the ambient noise.  Therefore, clearer audio signal would be received by the user.

Isabelle fails to explicitly teach adjusting sound pressure level for both low frequencies and high frequencies of the audio signal and boosting the sound pressure level more for the low frequencies of the audio signal as compared to the high frequencies of the audio signal.
	Dyrlund teaches implementing a first gain G1 or other value indicative of the sound pressure level of the modulated signal in a first frequency band F1 or at selected frequency or frequencies and a second gain G2 or other value indicative of the sound pressure level 2 or at selected frequency or frequencies (see paragraphs [0033]-[0034]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Dyrlund’s teaching into Isabelle’s invention because it would boost the lower frequencies and the higher frequencies with different gains.  Therefore, more comfortable acoustic signal would be presented to the user’s ears.  
As per claim 21, Isabelle further teaches that the first and second sound pressure threshold amounts are different (see paragraphs [0031] and [0035])
As per claim 22, Isabelle further teaches that after outputting the adjusted audio signal, re-detecting the ambient noise; comparing the sound pressure level of the adjusted audio signal and a sound pressure level of the re-detected ambient noise, further adjusting a sound pressure level of the adjusted audio signal based, at least in part, on the comparison of the sound pressure level of the adjusted audio signal and the sound pressure level of the re-detected ambient noise to generate a further adjusted audio signal; and outputting the further adjusted audio signal (see paragraphs [0031] and [0033]-[0035]).

4.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Isabelle in view of Dyrlund and further in view of Suhami et al. (Pub. No. 2017/0245065) (hereinafter Suhami).
	As per claim 12, the combination of Isabelle and Dyrlund teaches the system as stated above except that the wearable audio device comprises audio eyeglasses, and wherein the microphone is housed in a frame configured to rest on a user.

 	 As per claim 13, Isabelle further teaches that the microphone is housed proximate a temple region above a user's ear (see paragraph [0009] and Fig. 1).
As per claim 14, Isabelle further teaches that the microphone is located in an acoustic null of the speaker, such that the microphone substantially only detects the ambient noise and substantially does not detect the audio signal and the adjusted audio signal (see paragraph [0025], “the microphone is structured to provide the upper curve, and thereby provide a suitable input to the noise compensation circuitry”, and Fig. 1).
As per claim 15, Isabelle further teaches that the speaker outputs the audio signal and the adjusted audio signal in a first direction, and the microphone is oriented to detect sound substantially outside of the first direction (see paragraph [0020]).

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-3, 5-17, 19-22 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

    
Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857